


110 HR 6981 IH: To make technical corrections to section 4406 of the

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6981
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To make technical corrections to section 4406 of the
		  Food, Conservation, and Energy Act of 2008.
	
	
		1.Assistance for community food
			 projects
			(a)Section 4406(a)(7)
			 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234; 112
			 Stat. 1902) is amended by striking Food and Nutrition Act of
			 2008 and inserting Food Stamp Act of 1977.
			(b)Funds allocated
			 under section 25(b) of the Food Stamp Act of 1977 (7 U.S.C. 2034(b)) for fiscal
			 year 2008 shall remain available until September 30, 2009, to fund proposals
			 solicited in fiscal year 2008.
			
